 SCHULTZ, SNYDER &Schultz,Snyder & Steele Lumber CompanyandWayne Edward Snyder.Case 7-CA-8970July 26, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn April 7, 1972, Trial Examiner Marion C.Ladwig issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in reply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order, as modified below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner,as modified herein,and hereby orders that the Respondent,Schultz,Snyder & Steele Lumber Company,BattleCreek,Michigan, its officers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'srecommended Order,as so modified:1.Delete paragraph 1(e) of the recommendedOrder and substitute the following:"(e) In any other manner interfering with, restrain-ing,or coercing employees in the exercise of theirright to self-organization, to form,join, or assistLocalNo.259,Laborers'InternationalUnion ofNorth America,AFL-CIO, or anyother labororganization,to bargaincollectivelythrough repre-sentatives of their own choosing,and to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from engaging in any or all such activities."2.Substitute the attached appendixfor the TrialExaminer's appendix.ITheRespondent has exceptedto certain credibilityfindings made bythe Trial Examiner.It is the Board's establishedpolicy not tooverrule aTrialExaminer's resolutions with respectto credibilityunless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrect.StandardDry WallProducts,Inc.,91NLRB544, enfd. 188F.2d 362 (C.A. 3). Wehave carefully examined the record and find no basisfor reversing his findings.STEELE LUMBER CO.4312As a discharge in violation of Section 8(a)(3) of the Act strikes at theveryheartoftheAct, we shall modifythe recommendedOrderto include abroad cease-and-desist provision,APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having found,after trial, that we violated Federal law by makingthreats and assaulting an employee for engaging inunion activity and by discriminatorily dischargingseven employees, has ordered us to post this notice.WE WILL offer full reinstatement, with backpayplus 6 percent interest, to all these employees:Eugene BeuthienJack BrumitKenneth HunterDean JohnsonDavid PiaseckiRandy RountreeWayne SnyderWE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting Local No.259,Laborers' InternationalUnion of NorthAmerica, AFL-CIO, or any other union.WE WILL NOT discharge any of you forengaging in protected concerted activity.WE WILL NOT threaten to close the plant or tolay off or discharge any of you for organizing orsupporting a union.WE WILL NOT assault any of you for engagingin union activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, join, or assist Local No. 259, Laborers'International Union of NorthAmerica, AFL-CIO,orany other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthepurpose of collective bargaining or othermutual aid or protection or to refrain fromengaging in any or all such activities.SCHULTZ, SNYDER &STEELE LUMBERCOMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the Armed198 NLRB No. 72 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,500 Book Building,1249 WashingtonBoulevard,Detroit,Michigan 48226,Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: Thiscase was triedat Battle Creek,Michigan,on February 17 and 18, 1972.The chargewas filed on September17, 1971,i and thecomplaint was issuedon October29 (amendedJanuary 21,1972). The casearose when some of the employees beganorganizingfor the Union, Local No. 259, Laborers'InternationalUnion of North America, AFL-CIO. Theprimaryissuesarewhether (a) companysupervisorsthreatenedemployees with dischargeor other reprisalunlesstheyrefrained from supportingtheUnion, (b) asupervisor assaulted a union organizer in the course ofdischarginghim andsixother employeeswhen theydeclined to work extra overtime on the Saturday beforeLabor Day,and (c) the Company dischargedand refusedto reinstate the sevenemployeesfor engaging in protectedconcertedactivityand/or because of their unionactivity,in violation of Section 8(a)(1) and(3)of the NationalLabor Relations Act.Upon the entire record,includingmy observation of thedemeanor of the witnesses, and after due consideration ofthe Company's brief,Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Company,a Michigancorporationwith its principaloffices in Lansing,Michigan,is engaged in prefabricatinghousing panels and roof trusses at its plant and warehousein Battle Creek,Michigan. It annuallyreceives goods andmaterials valued in excessof $500,000 directlyfrom outsidethe State.The Companyadmits, and I find,that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that theUnion is alabororganizationwithin themeaningof Section 2(5) ofthe Act.is a working foreman in the housing department,where thehousing panels are prefabricated. He lays out,cuts, andassists in building the panels, and directs the work of twoemployees regularly assigned to the department. He hasselected other employees from the truss department towork in the housing department when needed,and hastransferred a regular employee from the housing depart-ment,sending him to the truss department when"he didn'tdo what I told him."Robert has decided whetheremployees must work extra overtime (beyond the sched-uled daily overtime).Robert is the son of the shop foreman,William Blood,who does the hiring and finng at the plant.Although theCompany contends that Robert is merely a leadman in thehousing department,the credited testimony shows that, asson of the shop foreman,he acts as part of managementand possesses and exercises supervisory authority bothinside and outside the housing department.Robert attendsmanagement meetings with his father and General Manag-er George Ward to discuss trouble incurred on the job andmistakesmade.(The management meetings are calledwhen the"work was behind schedule"or merely to discusswhat"we got out that day.")William Blood has instructedemployees to take orders from Robert and has placedRobert in charge of the night shift on various occasions.While serving in that capacity,Robert has given orders anddirected the work of the truss crew,has warned the nightleadman to setup man concerning production,and has tolda member of the crew"to shut up and get back to work" orhe was fired.Robert has effectively recommended to hisfather that a new employee be assigned as a truckdriver.Robert has also spoken as a person who was close to or apartofmanagement when he told an employee onSeptember 7 (when the seven discharged employees weredenied reinstatement)"that his father would like to hire usback but he wasn't able to because of the big wheels inLansing of Schultz,Snyder and Steele."Although Robert claimed at the trial that he was only a"leader" in the housing department and denied that heever considered himself to be a supervisor,he stated in hisOctober 14 pretrial affidavit that he had been placed incharge of the housing department as manager. Thedesignation "leader"apparently originated about a weekbefore the trial when,as admitted by Robert,GeneralManager Ward told him that that was his classification.After weighing all the evidence,Ifind thatWorkingForeman Robert Blood possessed and exercised authorityto reponsibly direct housing department employees as wellas truss department employees on the night shift, to requireemployees to work overtime,to transfer employees, and tomake effective recommendations concerning employeeassignments.Itherefore find that in 1971 he was asupervisor as defined in the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Threats1.Supervisorystatus of Robert BloodRobert Blood,who is known to employees as "foreman,"2.Threats by Robert BloodAbout August23, employee Wayne Snyder and some ofthe other employees began talking about union representa-tion.The Unionwas finally contacted on August 31, and aunion meeting was scheduled to be held at Snyder's homeIAu l dates are in 1971 unless otherwise stated SCHULTZ,SNYDER&STEELE LUMBER CO.on Thursdayevening,September2.The fouremployeeswho attended the meeting(Eugene Beuthien, JackBrumit,DavidPiasecki,and Snyder) took authorizationcards andbegan soliciting signatures at the plantthe next day. Theyhad no further contact with theUnion untilafter theirdischarge the following afternoon,Saturday,September 4.Meanwhile,Foreman RobertBloodwas active inopposing their efforts to organize a union and inencouraging them insteadto talk withGeneral ManagerWard. (His apparent motivation was revealedwhen he toldSnyder "that they had triedto get a union in there whenthe companyfirststartedand insteadtheywere offered a60 or 65 cent an hour moreif they didn'tget a unionin"-ascrediblytestifiedby Snyder.)Sometimeduring theweek beforeLaborDay, asemployeeDeanJohnson crediblytestified,ForemanRobert Blood talkedto Johnsonand another employee and"said if GeorgeWard got ahold of a listof . . . the nameson the cardsor the cards that we would be fired . . . hehad worked problems out with Mr. Ward bytaking themto him personally,and he suggested that we asa group orsingly talk to Mr. Ward about our problems and try todiscuss it out withhim." Later, in Shop ForemanWilliamBlood's private office,Robert Blood told Johnsonthat "ifwe signed thesecards to get a voteon the unionthey mayhave to beshown toMr. Ward so that he would know iftheywere signedor not, whoever it may be in favor, and ifhe saw thishe mayfire usfor that.He restated the fact thatwe should talktoMr. Ward." Johnson further crediblytestified,"One time [RobertBlood] said [Ward]would andone time hesaid could fire you forsigning these cards. Headvised me as a friend not to signa card.He said he wouldlike to see a union.He said previously they tried it and theywereoffered awage settlementand theyforgot the unionat the time."That same week, as employee Brumit crediblytestified,RobertBlood raised the subjectof the Unionand "said hedidn't think they would ever get any. They had tried tobring a union intheresometimeprevious . . .and it didn'tgo through. . . . He did say it washis beliefthat theCompanywould closethe yard downhere in Battle Creekbefore they would havea union here." (The Company'splant in Lansing is unionized.)Also that week,as employeeRandy Rountree crediblytestified,RobertBlood toldRountreeand two other employees "that he thought thatwe would be sorry if . . . we triedto get a union in."Employee Templeton crediblytestifiedthatRobertBlood told himtwo or threetimesthat "We wouldprobablyend up beingfired over this ifwe tried to bringthe Union in."On Thursday, September 2 (before theunion meeting atSnyder'shome),Robert Bloodtold employee EugeneBeuthienand three other employees,after listing reasonsfor andagainst a union,"that he would kindalike to see aunion himselfbut sucha thingwould not bebecause if wewere to get a union inwe would have to show the companya list of namesto prove we had-51 percent of the employeesrequestedby the Union, and when George Ward got aholdof that list of nameswe would all be fired."In responseto this testimony, RobertBlood denied ondirect examinationthat he at anytime threatened to433discharge any employee,but testified on cross-examinationthat he was"not sure"ifhe told employees"that ifMr.Ward got a list of those signing union cards those menwould be fired."Whereas the employees impressed me asbeing honest witnesses,Robert impressed me as being lessthan candid.Ifind that Foreman Robert Blood made the variousthreats(of discharge,plant closure,and being"sorry") andthat the threats were clearly coercive and violated Section8(a)(1) of the Act.Moreover,Robert Blood's references toa cardcheck(something which management would beexpected to discuss during an organizing drive)and hisencouragement of employees to talk with General Manag-erWard instead of seeking a union(to give managementtheopportunity of reaching a "settlement"with theemployees as he said it had done before)suggest that hisantiunion campaign was sponsored by higher supervision--despite denials by Ward and William Blood of anyknowledge of the union activity.3.Threat by William BloodItisundisputed, as credibly testified by employeeJohnson,that Shop Foreman William Blood talked toJohnson on September 2 about"these activities." (Johnsontestified that he did not know if he mentioned to Blood"the union per se,"but he mentioned "union activity" or"these activities.")Johnson talked to Blood"in the extremesouthwest corner of the plant" and told him that "it wasthe truss crew in general,"although there were someothers. Johnson said that they were complaining aboutovertime and the working conditions.Blood said,"Well Ihave now decided instead of working the same group ofmen day after day to rotate the overtime so as not to tireout one group of persons."Johnson said the employeesknew about this "and it didn't seem to be enough and theywere talking about the Labor Board."Blood said thatJohnson was a top truckdriver and "you will be workingthrough the winter fulltime.Most of the rest will be laid offthiswinter andif theydon't mind their activities they will belaidoff beforethis.He advised me not to associate with thegroup that was complaining." (Emphasis supplied.)This conversation took place during the time whenBlood's son(Foreman Robert Blood)was actively cam-paigning against the Union,and on the same day thatRobert Blood admittedly knew truss employees wereinviting employees to the meeting at Snyder's home thatevening.Although William Blood claimed that he did notknow about any union activity until about 5 p.m. Saturday(2 days later),and although Johnson could not positivelyremember going further than identifying the happenings as"these activities" (when telling Blood that the trussemployees"were talking about the Labor Board"), -Iconsider it most unlikely that Blood would be discussing"these activities"and threatening reprisal,while his sonwas engaging in an active antiunion campaign and talkingas if,he were speaking for management,without Bloodbeing aware of the union activity.(Also, as indicatedbelow,Blood later made statements suggesting that he wasaware of the organizing efforts.)Itherefore find that when Shop Foreman Blood toldJohnson that certain employees would be laid off before 434DECISIONSOF NATIONALLABOR RELATIONS BOARDwinter "if they don't mind their activities," he wasthreatening to lay off employees if they did not refrainfrom supporting the Union. I find that this threat wascoercive and violated Section 8(a)(1) of the Act.B.Discharges and Alleged Assault1.Joint refusalSnyder's shirt. Snyder shouted, "Keep your hands off me,"and the employees separated them. Blood then stated,"You are through," and with a gesture with his handtoward the others, "You are all through." Thereupon sevenof the employees punched their timecards and left. Theywere the four employees who attended the Thursdayevening union meeting(Beuthien,Brumit, Piasecki, andSnyder)and three others (Hunter, Johnson,and Rountree).The Company hired a number of new employees in thespring and summer, and advised them that there would bemuch overtime. It scheduled 24 hours of regular overtimeweekly:establishingan 11-hour workday on Mondaysthrough Thursday, 10-1/2 hours on Fridays, and 9-1/2hours (ending at 4 p.m.) on Saturdays-totaling 64 hours aweek. Also, from time to time on weekdays, the Companyscheduled "extra" overtime, which the employees hadnever refused to work. The Company had not requiredemployees to work beyond 4 o'clock on Saturdays.However on September 4, the Saturday before LaborDay, about 3:30 or 3:45 p.m., Shop Foreman Bloodadvised eight employees working on trusses that theywould have to continue working beyond 4 o'clock, until anorder of large trusses was completed. They had begun onthe order only a short time before, and one of theemployees estimated that it would have taken until about 9o'clock to complete the order. The workday had begun at 6o'clock that morning. Two of the employees had workeduntil 11:30 the night before, and four of them had workedan extra 4-1/2 hours of overtime the preceding Wednesdaynight (working a total of 15-1/2 hours that day). Anotherone had worked 14-1/2 hours that Wednesday. A truckdn-ver,who was a member of the truss crew that Saturday,would have had to continue working on the order and thenspend over 4 hours delivering the heavy trusses-therebyextending his workday, which began at 6 a.m. Saturday,until after 1 a.m. Sunday.The employees decided that because they were too tiredand because some of them had out-of-town plans for thelong weekend, they would not work beyond 4 o'clock.They went to the office about 3:50, and truckdriverJohnson went inside and told Blood that the employeeswere too tired and had other plans. Blood came out anddemanded, "Who doesn't want to work over?" There was apause, and then one of the employees said, "Bill, we allwant to work but not this evening." Blood told them, thatif they did not want to work to punch out and not botherto come back to work Tuesday-explaining that the orderhad to be delivered that night. (Blood testified that he toldthem, "If you can't stay and help us .. . without a doubtwe won't need you Tuesday. We will have to make otherarrangements.") Employee Snyder said something to theeffect that he believed there was a legal limitation as to theamountof overtime that they could be required to work,and that if there was not, this was unreasonable (ascredibly testified by employee Beuthien, who impressed meas having a better than average memory). At this point,Blood turned to Snyder and said,"I have heard about you;you are a professional troublemakerand you are through.You are officially through now." (Emphasis supplied.Blood testified, "I believe I said troublemaker. ... I don'tknow why I said it.") Then Blood reached out and grasped2.Denial of reinstatementOver the weekend,the Company decided not to reinstateany of the seven employees.On Tuesday morning,September 7, General ManagerWard advised employee Johnson that the Company haddecided to send work out to another plant,and since theemployeeswere not dependable help, they were notneeded. (Ward also told Johnson that the Company hadlost several orders because the work was not completed,but there was no substantiation of this claim.The singleunfinished order had been completed over the weekendand was delivered that Tuesday. I note that two or threepersons worked on the order for an hour on Sunday and,as revealed by the timecards,six persons each workedbetween 8 and 9hourson Monday(Labor Day)-most ofthem working from about 6 a.m. until about 3 p.m. Thisdocumentary evidence belies Ward's testimony that therewerefivepersons working about 4 hours that Monday-anapparent fabrication to support his claim that he thoughtthe order could have been completed within 2 hours, by 6p.m., on Saturday.)That Tuesdayafternoon,after giving the employees theirfinal paychecks,Shop Foreman William Blood told them,"I am sorry,ifyou would have come to me about theUnion you probably wouldn'thave got fired."Also, asmentioned heretofore,Housing Foreman Robert Bloodtoldone of the discharged employees (Hunter) thatafternoon that Robert's "father would like to hire us backbut he wasn't able to because of the big wheels in Lansingof Schultz,Snyder and Steele." (On Sunday morning,September 5, as employee Johnson credibly testified,William Blood had contacted Johnson and told him,"Nobodyis fired. . . .I lost my temper and you can allcome back."Although Blood denied on the stand that hehad offered the employees their jobs back,GeneralManager Ward testified to the contrary,admitting thatBlood informed him on Sunday that Blood"had told Mr.Johnson that employees could return to work on Tuesdaymorning."Idiscredit Blood's demal.)Following theCompany'srefusal to reinstate thedischarged employees, it hired some new employees andutilized a manpower service for some of its labor.In its answer,the Company asserted that these employ-eeswould have been"letgo" between October 1 andNovember 10. However,it is undisputed that employeeJohnson(hired in April)was promised work through thewinter (the slack period),and that employee Hunter (hiredin late January or early February)was told that he wouldprobably be working through the winter.Employee Snyder(hired in July)was not told he was summer help, but wastold he"might be laid off for a month or two months in themiddle of winter."Employee Beuthien(hired in June) was SCHULTZ, SNYDER & STEELE LUMBER CO.told by both William and Robert Blood that he wouldprobably be laid off in December or January 1972 for anunspecified period and hired back in the late winter orspring. The evidence does not disclose how much of thework was transferred to another plant after the Saturdayincident,and to what extent, if any, this diminished theamount of work in the plant during the slack season. Theevidence does show that one new employee, Glen Gay, wasthereafteremployed as a permanent employee; thatanother new employee, Dale Pepps, was workingsometimeafter December 1; and that a manpower employee, Aker,"might" (according to William Blood) have worked fulltime until after December 1. Robert Blood testified thatthere were 8 employees on the payroll at the time of trial,February 17, including 2 new employees hired within theweek-as compared to 17 during the paypenod endingSeptember 7.3.Knowledge of union activityShop Foreman William Blood, who discharged the seventruss employees about 3:55 p.m. on September 4, deniedthat he had any knowledge of any union activity untilafterward. He claimed that his first knowledge came thatafternoon about 5 o'clock, when his son, Foreman RobertBlood, told him that the employees who had walked outhad been trying to get the Union in. For a number ofreasons,Ido not believe him.It ismost unlikely that Robert Blood would be engagedin anactive antiunion campaign, with knowledge of theunionmeetingheld at employee Snyder's home onThursday evening, September 2, withoutmentioninganything about the Union to his father. Some of thestatementsRobert was making to employees suggested thathis actions were sponsored by highersupervision,asdiscussed above. On the very day of the unionmeeting,William Blood himself was told that the truss crew wasparticularly involved in "these activities" and were "talkingabout the Labor Board." At that point, Blood indicated hisstrong opposition, implying knowledge of the unionactivity by stating "if they don't mind their activities theywill be laid off" before winter. Then 2 days later, whenunion organizer Snyder spoke up about excessive overtimeat the time of the discharges, Blood grabbed at him,grasping his shirt and stating, "I have heard about you;you are a professional troublemaker." Finding no plausibleexplanation for this statement, Blood asserted on the stand,"I don't know why I said it." I infer that Blood had heardabout Snyder's organizing efforts and the unionmeeting athis home, causing Blood to act in rage. (I note that earlierRobert Blood had told employee Hunter, when talkingabout a union being tried before, that Snyder "justwouldn't be working that long.")William Blood alsoindicated a connection between the employees' unionactivityand the discharges by telling employees thefollowing Tuesday that "if you would have come to meabout the Union you probably wouldn't have got fired."Moreover, he did not impressme asbeing a trustworthywitness.Itherefore discredit Shop Foreman William Blood'sclaim that he had no knowledge of the union activity untilan hour after the September 4 discharges.4.Concluding findings435Particularly in view of Foreman Robert Blood's vigorousantiunion campaign and Shop Foreman William Blood'sthreat on Thursday to lay off the truss crew, his attack onunion organizer Snyder at the time of the discharges, andhis indication on the following Tuesday that there was aconnection between the discharges and the union activity, Ifind that the employees' union support was a motivatingcause of the discharges. I therefore find that WilliamBlood's discharge of the seven employees on September 4was discriminatorily motivated and violated Section 8(a)(3)and (1) of the Act. However, even assuming that WilliamBlood was completely unaware of any union activity at thetimehe discharged them, I find that the Companydiscriminatorily refused to reinstate them on the followingTuesday,September 7, and thereafter, when highermanagement (with knowledge at least by then of theirunion activity) announced that the employees were notneeded, thereby reversing William Blood's Sunday rescis-sionof the Saturday discharges. This refusal violatedSection 8(a)(3) and (1) of the Act.The General Counsel also contends that the employeeswere engaged in protected activity when they refused inconcert to work extra overtime that Saturday. I agree. Asheld inPolytech, Incorporated,195 NLRB No. 126 (1972),there is "a presumption that a single concerted refusal towork overtime is a protected strike activity" and thispresumption "should be deemed rebutted when and onlywhen the evidence demonstrates that the stoppage is partof a plan or pattern of intermittent action which isinconsistent with a genuine strike or genuine performanceby employees of the work normally expected of them bythe employer." Here, as there, the presumption has notbeen effectively rebutted. The employees refused only oncetowork extra overtime (beyond the 24 hours of regularovertime scheduled weekly) and explained, "we all want towork but not this evening" (the Saturday night beforeLabor- Day) because they were too tired and they had otherplans.Nothing was said about refusing to work theregularly scheduled overtime, or extra overtime in thefuture.Itherefore find that the Company, by discharging andrefusing to reinstate the seven employeesat least inpart forengaging in protected concerted activity, violated Section8(a)(1) of the Act.Ialso find that, by physically attacking union organizerSnyder,while accusing him of being a troublemaker(referring to his union activity), the Company furtherengaged in coercive conduct in violation of Section 8(a)(1)of the Act.CONCLUSIONS OF LAW1.By threatening employees with discharge and otherreprisals unless they refrained from supporting the Union,the Company engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.2.By physically attacking employeeWayne Snyderwhile accusing him of being a troublemaker (for organizing 436DECISIONS OF NATIONALLABOR RELATIONS BOARDtheUnion), the Company further violated Section 8(a)(1)of the Act.3.By discharging employee Snyder and six otheremployees on September 4 and by refusing to reinstatethem on September 7 and thereafter, because of their unionsupport and because they engaged in protected concertedactivity, the Company violated Section 8(a)(3) and (1) ofthe Act.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action.The Respondent having discriminatorily discharged andrefused to reinstate seven employees, I find it necessarythat it be ordered to offer them full reinstatement, withbackpay computed on a quarterly basis, plus interest at 6percent per annum, as prescribed in F.W.WoolworthCompany,90 NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962), from date of dischargeto date reinstatement is offered. If a dispute should apseover whether or when any of the discharged employees,even in the absence of the discrimination, would have beentemporarily laid off during part of the slack winterseason,the dispute can be resolved at the compliance stage.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:'ORDER 2Respondent, Schultz,Snyder & SteeleLumber Compa-ny, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supportingLocal No.259, Laborers'Interna-tionalUnion of North America,AFL-CIO,or any otherunion.(b)Discharging any employee for engaging in protectedconcertedactivity.2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes(c)Threatening any employee with discharge or otherreprisalunless he refrainsfrom supportinga union.(d) Physicallyassaultingany employeefor engaging inunion activity.(e) In any like or related manner interfering with,restraining,or coercing employeesin the exerciseof theirrights under Section 7 of the Act.2.Take the following affirmativeactionnecessary toeffectuate the policies of the Act:(a)OfferEugeneBeuthien,JackBrumit,KennethHunter, Dean Johnson, David Piasecki, Randy Rountree,and Wayne Snyder immediate and fullreinstatement totheir former jobs or, if their jobsno longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for their lost earningsin the mannerset forthin the section of the Trial Examiner'sDecisionentitled"The Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the UnitedStates,of the rightto full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its plant in Battle Creek, Michigan, copies ofthe attached notice marked "Appendix.' 13 Copies of thenotice, on forms provided by theRegionalDirector forRegion 7, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director,inwriting,within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event that the Board'sOrder isenforced by a Judgment of theUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingand Order of the NationalLaborRelations Board "